 



Exhibit 10.3

October 1, 2002

John Green
4101 Fordham Road, NW
Washington, DC 20016

      Re:   Letter Agreement Concerning Revised Post Employment
Non-Competition Provisions

Dear John:

     In consideration of the promises of the parties to this Letter Agreement,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
to amend the Employment Agreement by and between you and InforMax, Inc.
(“InforMax” or “Company”) dated as of February 28, 2001, as amended by that
certain Letter Agreement dated as of February 14, 2002 (the “Employment
Agreement”) as follows:

     The parties agree that Section 6 of the Employment Agreement, captioned
“Non-Competition,” shall be amended to state:



          “6.      Post-Employment Obligations.   Employee agrees that the
following obligations are reasonable and necessary to protect InforMax’s
business. Employee further acknowledges that these obligations do not restrict
Employee’s ability to be gainfully employed, that InforMax’s business is
international in scope, and that any geographic boundary, scope of prohibited
activities, and time duration in these obligations are reasonable in nature and
no broader than are necessary to protect InforMax’s legitimate business
interests. In consideration for Employee’s employment as an executive officer
and for InforMax’s other promises herein, Employee agrees that, for the term of
this Agreement and for a period of twelve (12) months following the termination
of employment, except with the express written consent of the InforMax Board of
Directors, Employee shall not directly or indirectly:



                        (a)        solicit “Business” (as defined below) from or
contract or conduct Business (other than on behalf of InforMax) with (i) any
person or entity which was a customer of InforMax as of, or within one year
prior to, Employee’s last day of employment, or (ii) any prospective customer
which InforMax was soliciting as of, or within one year prior to, his last day
of employment. “Business” shall mean those products and services that InforMax
is engaged in or is actively developing on the date of Employee’s termination of
employment;



                        (b)        knowingly interfere or attempt to interfere
with or cause or attempt to cause the termination of any transaction or
relationship in which InforMax was involved or contemplating during Employee’s
employment, including but not limited to relationships with InforMax’s customers
and prospective customers, contractors, vendors, service providers and
suppliers;

 



--------------------------------------------------------------------------------



 





                        (c)        hire, solicit or recruit any of InforMax’s
employees, or any individuals who were employed by InforMax within six (6)
months of Employee’s last day of employment; or



                        (d)        be employed by, consult for, be an officer or
director of, be a shareholder or owner of (except if as a shareholder or owner
of less than 2% of a publicly traded company), or assist, engage in, or promote
any business or contemplated business that is competitive with InforMax’s
Business, as defined above. Notwithstanding the foregoing, provided that
Employee’s doing so does not breach his obligations to maintain the
confidentiality of Proprietary Information as set forth in Section 7 of this
Agreement, Employee may serve in such a capacity for a business competitive with
InforMax as long as Employee serves in a group or division of that business that
is not directly competitive with InforMax’s Business, as defined above.



                        The Parties agree that if a court of competent
jurisdiction or other enforcement body finds that any term of this Section 6 is
for any reason excessively broad in scope or duration or for other reasons finds
that a term may not be enforced as written, such term shall be construed in a
manner to enable it to be enforced to the maximum extent possible. The Parties
further agree that a court of competent jurisdiction or other enforcement body
may modify, delete, blue-pencil, or revise any term of this Section 6 and then
enforce this Section 6 as modified.”

     Unless specifically modified herein, all terms and conditions of the
Employment Agreement and any other employment related agreements shall remain in
full force and effect and you agree that you will continue to be bound by such
agreements.

     This Letter Agreement may not be released or abandoned, supplemented or
modified in any manner, orally or otherwise, except by an instrument in writing
signed by you and an officer or director of InforMax. This Letter Agreement will
be governed by the laws of the State of Maryland and the parties agree to submit
to the exclusive jurisdiction of any Maryland court or Federal Court sitting in
Maryland in any action or proceeding arising out of or relating to this Letter
Agreement or the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



     Please evidence your understanding of and agreement with the above-stated
terms by signing below and returning this Letter Agreement to me.

            Yours sincerely,         INFORMAX, INC.      
 
 
    By:/S/ Andrew P. Whiteley


--------------------------------------------------------------------------------

Andrew P. Whiteley
Chairman, Chief Executive Officer and President  

    AGREED:     /S/ John M. Green


--------------------------------------------------------------------------------

John Green
Chief Financial Officer and
Chief Operating Officer     Date: October 1, 2002  

3